PER CURIAM.
AND NOW, this 18th day of April, 2018, upon consideration of the Petition for Allowance of Appeal in the above captioned case, the decision of the Superior Court is VACATED and the case is REMANDED for further review. In so doing, the Superior Court shall determine, by remand to the trial court if necessary, whether the omission of the transcripts was attributable to Petitioner or a breakdown in the court system. See Commonwealth v. Almodorar, 610 Pa. 368, 20 A.3d 466 (2011); Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998).